DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Claims 1-4 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an assembly comprising:
an adhesive element configured to affix the device arrangement structure in a stationary position relative to the wafer, wherein the adhesive element comprises a tape layer having an adhesive surface attached to a top surface of the device arrangement structure and attached to a surface of the wafer, and the adhesive element comprises an adhesive layer between the top wafer surface and the device arrangement structure (as claimed in claim 1), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 5-9 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an assembly comprising:
an adhesive element configured to affix the LED device structure in a stationary position relative to the wafer, wherein the adhesive element comprises a tape layer having an adhesive surface attached to the top surface of the LED device structure and attached to a surface of the wafer (as claimed in claim 5), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 10-20 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an assembly comprising:
an array of devices, each device of the array of devices having an electrical contact on the first surface, wherein a device of the array of devices comprises a light emitting diode (LED); and
a plurality of adhesive elements configured to affix the device arrangement structure in stationary position relative to the wafer, wherein a first adhesive element of the plurality of adhesive elements comprises a tape layer having an adhesive surface attached to the first surface and attached to the top wafer surface. (as claimed in claim 10), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Pertinent Prior Arts
Listed in the attached PTO-892 Form are pertinent prior arts disclosing similar inventive concept as the current application.

Conclusion
5. 			Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Mon-Fri 7:30AM to 5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


				/ISMAIL A MUSE/                                               Primary Examiner, Art Unit 2819